Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-22-1998

United States v. Tyler
Precedential or Non-Precedential:

Docket 96-7776




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Tyler" (1998). 1998 Decisions. Paper 283.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/283


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 96-7776

                       USA v. WILLIE TYLER

    The following modifications have been made to the Court's
Opinion issued on December 15, 1998, to the above-entitled appeal
and will appear as part of the final version of the opinion:


     1) On page 19, paragraph beginning with the word Thus, the
word "rights" after Fifth Amendment should be "right;" in the
same paragraph the word "rights" after Sixth Amendment should be
"right."

     2) On page 20, right before the caption II., the word
"rights" after Sixth Amendment should be "right."




                              Very truly yours,


                              /s/ P. Douglas Sisk,
                                  Clerk


Dated: December 22, 1998